DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species presented by Fig. 7, directed to claims 1, 2, 4, 7, 8, 9, 12, 13, and 14 in the reply filed on 07/14/2022 is acknowledged.
Claims 3, 5-6, 10, 11, 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 7 and 12, it is unclear what the claims actually requires because it is not clear what a slope direction of the centerline comprises with respect to a slope direction of the centerline of the spring in Fig. 7. As best understood this limitation is requiring end portion 642 to be on the opposite side of a lower end portion 643, but it is not understood how portion 643 is considered lower than portion 641 because they are both positioned on a flat surface, and if the tilted centerline C were to be made vertical, then end 641 would appear to be the lowest end portion, not 643, which makes this limitation confusing because end 641 is on the same side as the winding end portion of the spring in contact with the holding member. This is also confusing because the elected species as seen in applicant’s Fig. 7 uses Fig. 5’s spring embodiment, and the limitation of claim 7 and 12 does not appear to be directed to the elected species.

Claim 9 and 14 recites the limitation "the further opening-side" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
	Regarding claims 9 and 14, it is unclear what is meant by the limitation “the fluid flowing into the further opening-side than the first part in the cylindrical part and the cap flows out only from a gap between an outer peripheral surface of the first part and an inner peripheral surface of the cylindrical part.” A further opening side is not adequately defined and the sentence format is confusing. As best understood, this limitation might have been intended to capture the second fluid flow path that passages through a second hole 723 within the cylindrical part. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soeda (US 8506270) discloses:
1. A valve device comprising: a flow path forming member having a first flow path (44) through which a fluid is to flow, and a conical second flow path (located generally at 45b in Fig. 3, or the conical portion between 45b in Fig. 3/(50 in Fig. 14) and 44, a flow path having a conical section is interpreted to meet this claimed limitation absent further limitations required the entire second flow path to be conical) formed on a downstream side of the first flow path and having an outer diameter increasing in a flow direction of the first flow path; a spherical valve body (35) capable of blocking a flow of the fluid in the first flow path by contacting an inner surface (45b in Fig. 3, or 50 in Fig. 14) of the flow path forming member, which forms the second flow path; a holding member (38, 39, 40) configured to hold the valve body in a conical concave part; and a coil-shaped spring (37) configured to apply a force in a direction of causing the valve body to contact the inner surface via the holding member and arranged so that a direction of a center line (A2) of the coil is tilted with respect to the flow direction (see Fig. 3 or 14, the centerline of coil 37 is tilted with respect to the flow direction along axis A1).

2. The valve device according to claim 1, wherein an end portion of the spring on an opposite side to a side on which the spring is in contact with the holding member is subjected to a grinding treatment and is thus formed with a seat surface tilted with respect to a surface perpendicular to the direction of the center line. (Fig. 14, end 68a is flattened, while a grinding treatment is not explicitly disclosed, this is a product by process limitation, therefore a prior art structure that is the same as the resulting structure claimed meets the claimed limitation, see MPEP 2113, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps, in this instance, the structure implied by the steps is a flat surface on the spring that results from the grinding treatment, therefore the flat surface of the disclosed spring of Soeda meets this claim’s product-by-process limitations even without explicitly disclosing a grinding treatment)

4. The valve device according to claim 1, wherein a surface of the holding member configured to support an end portion of the spring is tilted with respect to a surface perpendicular to the flow direction (Fig. 3, surface 42 of holding member 38 is tilted with respect to a surface perpendicular to the flow direction of along axis A1, an example perpendicular surface would be 43).

7. The valve device according to claim 1, wherein a winding end portion of the spring on a side on which the spring is in contact with the holding member is located on an opposite side to a lowest end of the spring in a slope direction of the center line, with respect to the center line (it is unclear what this limitation is actually requiring, it is not clear what a slope direction of the centerline comprises with respect to a slope direction of the centerline of the spring in Fig. 7, as best understood this limitation is requiring end portion 642 to be on the opposite side of a lower end portion 643, but it is not understood how portion 643 is considered lower than portion 641 because they are both positioned on a flat surface, if the tilted centerline C were to be made vertical, then end 641 would appear to be the lowest end portion, not 643, which makes this limitation confusing because the elected species as seen in applicant’s Fig. 7 uses Fig. 5’s spring embodiment, and the limitation of claim 7 does not appear to be directed to the elected species; under the broadest reasonable interpretation, it would appear that the spring of Soeda Fig. 3 meets this limitation since end portion 37b is on an opposite side to lowest end portion 37a relative to the center line of the coil 37).

12. The valve device according to claim 2, wherein a winding end portion of the spring on a side on which the spring is in contact with the holding member is located on an opposite side to a lowest end of the spring in a slope direction of the center line, with respect to the center line. (same limitations as claim 7, see claim 7 rejection)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soeda (US 8506270).
Regarding claims 8 and 13, Soeda discloses the valve device according to claims 1 and 2, but does not explicitly disclose an embodiment with a tip end portion of the second part being brought into contact with the spring when the spring contracts in combination with the limitations of claim 1 or 2 such as having a grinded (flat surface) on a side of the spring relatively opposite to the holding member.
However, Soeda’s Fig. 11 discloses wherein the holding member has a columnar first part (the portion 52 appears to have at least a small section that is columnar which  corresponds to applicant’s columnar portion 631) having the concave part formed therein, and a columnar second part (54 has a columnar portion at a section closer to 52, more clearly seen in Fig. 12) having an outer diameter smaller than an outer diameter of the first part (see Fig. 11), the spring is arranged around the second part and an end portion of the spring in a direction of the center line is in contact with the first part and when the spring contracts, a tip end portion of the second part is brought into contact with the spring (see Soeda Fig. 11 embodiment, end tip of 54 appears to be brought into contact with spring 37 when holding member 51 compresses the spring). Given the proximity of the end tip relative to the spring, it would have been obvious to one of ordinary skill in the art to have recognized that when the spring is compressed, the end tip would be brought into contact with the spring, therefore Soeda renders obvious applicant’s claim 8. 
Soeda discloses that each disclosed embodiments “can attain substantially the same effect as that of the first embodiment”, they are deemed to be obvious equivalents as they are all utilized to achieve the same effect of suppressing occurrence of vibration of the ball when moved to the open position. Having either end of the spring grinded or flattened to allow the spring to enact a slanted holding force on to the holding member relative to the flow direction of the first flow path are obvious equivalents because they are disclosed to achieve the same effect and are both disclosed to be alternative configurations to each other, one would readily be able to be substituted for the other to achieve only expected results of a slanted spring configuration. 
Since having the flat end of the spring on either end is disclosed by Soeda and are considered obvious equivalents, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the embodiment of Fig. 11 to have an end portion of the spring on an opposite side to a side on which the spring is in contact with the holding member is subjected to a grinding treatment and is thus formed with a seat surface tilted with respect to a surface perpendicular to the direction of the center line as disclosed in Soeda Fig. 14, as a mere matter of simple substitution of one known spring embodiment for providing a slanted holding force for another known spring embodiment for providing a slanted holding force, including 
wherein the holding member has a columnar first part having the concave part formed therein, and a columnar second part having an outer diameter smaller than an outer diameter of the first part, the spring is arranged around the second part and an end portion of the spring in a direction of the center line is in contact with the first part and when the spring contracts, a tip end portion of the second part is brought into contact with the spring as claimed in claim 13.

Claim(s) 1, 2, 4, 7, 8, 9, 12, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 5816872) in view of Soeda (US 8506270).
Regarding claims 1, 2, 4, 7, 8, 9, 12, 13 and 14, Saito discloses a valve device comprising: a flow path forming member (92) having a first flow path (91) through which a fluid is to flow, and a conical second flow path (see Fig. 6, conical flow path where the ball 61 abuts flow path forming member 92) formed on a downstream side of the first flow path and having an outer diameter increasing in a flow direction of the first flow path (apparent from Fig. 6); a spherical valve body (61) capable of blocking a flow of the fluid in the first flow path by contacting an inner surface of the flow path forming member, which forms the second flow path (61 blocks flow path 91 when engaged against the flow path forming member 92); a holding member (88, 87) configured to hold the valve body in a conical concave part (89, Fig. 5 appears to show a conical concave part, further, Fig. 11 of Soeda discloses a conical concave part, in an equivalent valve device having equivalent corresponding structures, therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the concave part 89 of Saito with a conical concave part as taught by Soeda as a mere matter of simple substitution because both concave parts are recognized at suitable to hold the ball member in place on the holding member); and a coil-shaped spring (62) configured to apply a force in a direction of causing the valve body to contact the inner surface via the holding member and
Saito does not disclose wherein the spring is arranged so that a direction of a center line of the coil is tilted with respect to the flow direction.
	However, Soeda discloses a valve device having similar structures and function as Saito and the present application and therefore constitutes analogous art. Soeda teaches a valve device comprising: a flow path forming member having a first flow path (44) through which a fluid is to flow, and a conical second flow path (located generally at 45b in Fig. 3, or the conical portion between 45b in Fig. 3/(50 in Fig. 14) and 44, a flow path having a conical section is interpreted to meet this claimed limitation absent further limitations required the entire second flow path to be conical) formed on a downstream side of the first flow path and having an outer diameter increasing in a flow direction of the first flow path; a spherical valve body (35) capable of blocking a flow of the fluid in the first flow path by contacting an inner surface (45b in Fig. 3, or 50 in Fig. 14) of the flow path forming member, which forms the second flow path; a holding member (38, 39, 40) configured to hold the valve body in a conical concave part; and a coil-shaped spring (37) configured to apply a force in a direction of causing the valve body to contact the inner surface via the holding member and arranged so that a direction of a center line (A2) of the coil is tilted with respect to the flow direction (see Fig. 3 or 14, the centerline of coil 37 is tilted with respect to the flow direction along axis A1). Soeda teaches that its disclosed embodiments, including having a slanted coil spring configured to apply a force in a direction of causing the valve body to contact the inner surface via the holding member and arranged so that a direction of a center line of the coil is tilted with respect to the flow direction, makes it possible to suppress occurrence of vibration of the ball member when the valve is moved to the open position (Col. 13 lines 34-39, Col. 15 lines 15-23, etc.).
	Since reducing vibration of the ball member within the valve is beneficial, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the spring of Saito to have used a coil spring arranged so that a direction of a center line of the coil is tilted with respect to the flow direction as taught by Soeda. 
	Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Saito to have the features of dependent claims 2, 4, 7, 8, 12, and 13 as taught by Soeda for the same purpose of reducing vibration of the ball member.
	Regarding claims 9 and 14, the combination of Saito and Soeda further renders obvious:
The valve device according to claim 1 or 2, wherein the flow path forming member has a cylindrical part (Saito 94) formed on a downstream side of the second flow path and having a through-hole (Saito 95), 
the holding member (Saito 88, 87) has a columnar first part (Saito 88) having the concave part (Saito 89) formed therein, and a columnar second part (Saito 87) having an outer diameter smaller than an outer diameter of the first part (Saito see Fig. 6, concave part 89 holds ball 61),
 the valve device further comprises a cover member (Saito 81, 82 in Fig. 5 and 6) configured to cover an opening (opening end of cylindrical portion 94 is closed by cover 81) of the cylindrical part and configured to accommodate the holding member and the spring together with the cylindrical part (see Fig. 6), and when the holding member is moved against a force of the spring, the fluid flowing into the further opening-side than the first part in the cylindrical part and the cap flows out only from a gap between an outer peripheral surface of the first part and an inner peripheral surface of the cylindrical part (Saito, interpreting the further opening-side to be the chamber side that includes spring 62, Saito appears to meet this limitation as the fluid flows through a flow path defined by the outer peripheral surface of the columnar first part 87 and the inner peripheral surface of the cylindrical part 94 on a further opening-side which is interpreted to be the side of the chamber including spring 62 which appears to be consistent with applicant’s disclosure device). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shimogawa (WO2007040169) discloses a valve device having an off center and slanted spring to reduce noise.
Tanizaki (US 11274756) and Haak et al. (US 4842015) discloses a valve device having slanted valve holder configurations
Guo et al. (US 6675823), Porras et al. (US 9745933), Gulick (US 3465787) discloses structurally pertinent valve devices having a holder, spring, ball, etc.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        August 10, 2022